DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 33-52; renumbered as claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of the record, and in view of applicant arguments, fails to anticipate or fairly suggest the steps of; selecting a first distribution of a plurality of predetermined distributions based on at least one detected characteristic …, and selecting at least one content stream from a plurality of content streams …, and compressing data representing the at least one selected content …, along with all other limitations as specifies in independent claim 33 (renumbered as 1), and similarly independent claims 38 (renumbered as 6) and 52 (renumbered as 20).
	Dependent claims 34-37 (renumbered as claims 2-5), and 39-51 (renumbered as claims 7-19) are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a 
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-jrect.usptQ.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482